POLEN, C.J.
James Fowler timely appeals after the trial court revoked his probation. Because the state met its burden of proving by the greater weight of the evidence that Fowler constructively possessed marijuana, we affirm the revocation. However, and as the state properly concedes, the trial court erred in finding Fowler violated his probation by unlawfully obstructing police without violence. When the officers first approached Fowler on the street, they lacked a reasonable suspicion to stop him. Accordingly, his “fleeing” the scene could not have obstructed their investigation. As a result, we remand this case so the trial court may correct the order of revocation.
Fowler also argues his counsel was ineffective at the revocation hearing for failing *289to seek suppression of Fowler’s identity and physical evidence seized upon his arrest. We affirm without prejudice as to Fowler’s filing a motion pursuant to Florida Rule of Civil Procedure 3.850(b) in the trial court. See Blanco v. Wainwright, 507 So.2d 1377 (Fla.1987).
AFFIRMED in part; REVERSED in part and REMANDED. '
KLEIN, and STEVENSON, JJ., concur.